Citation Nr: 0815112	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  07-02 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife




INTRODUCTION

The veteran served on active duty from June 1966 to August 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), which granted 
service connection for PTSD and assigned a 30 percent 
disability rating, effective July 20, 2005.

In June 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing is associated with the claims file.

The veteran also perfected an appeal as to a claims of 
entitlement to a compensable evaluation for hearing loss, and 
entitlement to service connection for a lumbar spine/tailbone 
condition, a left elbow condition, and bronchospasm.  
However, these claims were withdrawn in a signed statement 
received in June 2007; thus, they are no longer before the 
Board.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

In June 2006, the veteran underwent a VA psychiatric 
examination in it was noted that he was employed full-time as 
a security guard at a school.  He reported enjoying work and 
indicated that he got along well with others.  He stated that 
he had problems with anger, but the examination report is 
negative for any indication of violent outbursts.  The 
examiner noted that the veteran's interested centered around 
NASCAR, which he enjoyed with his wife, and the veteran also 
reported that he enjoyed talking with friends who were also 
veterans.  It was also noted that he and his wife would 
occasionally go to art shows.  The examiner noted that the 
veteran experienced anxiety, but showed no signs of major 
depression and had no history of panic attacks.  No suicidal 
or homicidal ideation was found, and the examiner concluded 
that he was capable of insight and his judgment was noted to 
be intact.

The VA examiner was assigned a Global Assessment of 
Functioning (GAF) score of 60 for his PTSD, which is 
indicative of no more than moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  
See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994).

As noted in the Introduction, the veteran subsequently 
testified at a personal hearing in June 2007 in which he 
reported that he had recently lost his job, which he believed 
was due to problems getting along with others.  He described 
a history of anger control problems, and described a recent 
violent outburst, as did his wife.  The veteran also reported 
being a loner, and he indicated that he preferred being 
isolated and no longer socialized.  As the testimony provided 
during the hearing points to a potential worsening of the 
veteran's PTSD since the 2006 examination, the Board finds 
that a remand is necessary so that the veteran can undergo 
another VA examination to determine the current nature and 
severity of his service-connected disability.  See Caffrey v. 
Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. 
App. 121 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a psychiatric examination 
of the veteran to determine the current 
nature and extent of impairment 
attributable to his PTSD.  The examiner 
should review the entire claims file and 
indicate such review has taken place in 
the examination report.  The psychiatrist 
should conduct the examination with 
consideration of the criteria for PTSD.  
All necessary special studies or tests, 
including psychological testing, should be 
accomplished.

2.  Then, readjudicate the claim.  The 
readjudication should reflect 
consideration of the evidence of record 
and be accomplished with application of 
all applicable law and regulations.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, he 
and his representative should be provided 
a supplemental statement of the case.  
This must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



